Case 8-20-08049-ast   Doc 1-1   Filed 03/13/20   Entered 03/13/20 23:59:42




  EXHIBIT A
                    Case 8-20-08049-ast       Doc 1-1       Filed 03/13/20   Entered 03/13/20 23:59:42

                                                            EXHIBIT A



                                              Niknim Management, Inc.; Walia


Posted Dt.    Doc Dt.            Location Name                Segment Name Segment Curr         Txn Amt            Credit (USD)

1/31/2017    1/31/2017        Orion Healthcorp Inc.             Corporate      Corp   USD    $      600,000.00 $       600,000.00
2/28/2017    2/28/2017        Orion Healthcorp Inc.             Corporate      Corp   USD    $      600,000.00 $       600,000.00
3/31/2017    3/31/2017        Orion Healthcorp Inc.             Corporate      Corp   USD    $      600,000.00 $       600,000.00
4/28/2017    4/28/2017        Orion Healthcorp Inc.             Corporate      Corp   USD    $      600,000.00 $       600,000.00
6/23/2017    6/23/2017    Constellation Health Care, Inc.       Corporate      Corp   USD    $    1,500,000.00 $     1,500,000.00
6/28/2017    6/28/2017    Constellation Health Care, Inc.       Corporate      Corp   USD    $       20,000.00 $        20,000.00
5/31/2017    5/31/2017        Orion Healthcorp Inc.             Corporate      Corp   USD    $    1,000,000.00 $     1,000,000.00
6/30/2017    6/30/2017        Orion Healthcorp Inc.             Corporate      Corp   USD    $    1,100,000.00 $     1,100,000.00
                                                                                            Total              $     6,020,000.00
